By the Court,

Woodworth, J.
Nothing less than express assent could have warranted the taking of the verdict in the absence of the plaintiffs. Such assent could not be inferred from their silence. Besides, it is evident that the plaintiffs wished to be present at the coming in of the jury, which might have been desired for the purpose of submitting to a nonsuit; a right the plaintiffs were entitled to, and which, in this case, they were deprived of. The motion is granted, the record to be amended conformable to special directions drawn up by the court.